DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claims 1-9, 11-18 and 20-42 have been amended, no claim was canceled and new claims 43-50 were added. Therefore, claims 1-50 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

4.	Claims 44, 46, 48 and 50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims includes the negative limitation of “wherein the computing device is not configured to communicate with the security server”. According to the application publication paragraphs 0033: “The gateway device may be configured to enable the user device to exchange data with the security system. The gateway device may be configured to enable the device to exchange data, using the one or more rules, with the security system.” and 0034: “the gateway device may enable the user device to exchange data with the security system based on the determination that the whitelist comprises the indication that the user device is authorized to join the security system. The gateway device may enable the user device to exchange data, using the one or more rules, with the security system”. Therefore, limitation “wherein the computing device is not configured to communicate with the security server” is considered to be a new matter.

Claim Rejections - 35 USC § 103
5.	Claims 1, 3-9, 13-18, 22, 24-30, 34-39 and 43-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo et al. (Naidoo; US Pat. No. 6,658,091) in view of Cholas et al. (US 2011/0107436).

receiving, by a gateway device (Fig. 1: security gateway 115) located at a premises (Fig. 1: security gateway device is located within premises 110) and associated with a premises management system (E.g. Col 10. lines 16-29, Col 19, line 4 – Col 20, line 9), from a security server device (Fig. 1: security server 131) located external to the premises (Fig. 1: security server 131 is located external to premises 110), information comprising: 
one or more devices authorized (Fig. 1: remote client 155) to communicate with the gateway device (E.g. Col 10. lines 16-29: Remote client 155 may connect to security system server 131 and security gateway 115 (after authentication) via network 120. In one particular embodiment, remote client 155 includes a web-browser-based video client for accessing audio and video data. Typically, the web-based video client is a web browser or a plug-in for a web browser. After authentication, security system server 131 may be configured to create a data connection between remote client 155 and security gateway 115 such that communications between remote client 155 and security gateway 115 bypass security system server 131; Col 19, line 4 – Col 20, line 9); and 
one or more rules for communicating with at least one of the authorized devices (E.g. Col 19, lines 20-27: If the remote user has the necessary permissions, in step 540, the security system server provides the remote client and the security gateway with an access token. The access token will typically comprise the identity of the remote user, the identity of security gateway to be accessed, the access permissions to be granted for the access token, and the desired lifespan of the token, as well as a digital signature of the security system server; Col 19, lines 60-67: the security system server may assign a lifespan to the access token. In such cases, after a pre-specified time or event, the access token expires and the remote user may not access the security 
determining, by the gateway device and based on the information indicating the one or more authorized devices, that a computing device (Fig. 1: remote client 155) is authorized to communicate with the gateway device (E.g. Col 19, lines 20-59: If the remote user has the necessary permissions, in step 540, the security system server provides the remote client and the security gateway with an access token. The access token will typically comprise the identity of the remote user, the identity of security gateway to be accessed, the access permissions to be granted for the access token, and the desired lifespan of the token, as well as a digital signature of the security system server… The remote client then connects directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term "connects directly" means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560. If the access tokens do not match, then the remote user at the remote client is denied access to the security gateway, and process flow ends in step 590… If the access tokens match in step 565, then the remote user may access features of the security gateway in step 570 in accordance with the user's permissions profile. During access by the remote user of the security system cameras or audio stations at the premises, the security gateway activates a notification signal comprising an audiovisual cue at the premises in step 575, indicating to occupants of the premises that remote monitoring is occurring; Col 19, line 60 – Col 20, line 9; Fig. 5; Col 10, lines 16-29);
E.g.  Col 19, lines 36-59: The remote client then connects directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term "connects directly" means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560. If the access tokens do not match, then the remote user at the remote client is denied access to the security gateway, and process flow ends in step 590. If the access tokens match in step 565, then the remote user may access features of the security gateway in step 570 in accordance with the user's permissions profile. During access by the remote user of the security system cameras or audio stations at the premises, the security gateway activates a notification signal comprising an audiovisual cue at the premises in step 575, indicating to occupants of the premises that remote monitoring is occurring. For example, an LED on a camera at the premises may be activated while the remote user is accessing that camera. In another example, an audible tone may be activated while the remote user is accessing an audio station at the premises. The remote user will continue to be able to access designated security gateway features until the remote user logs out according to step 580 or the access token expires according to step 585; Col 10, lines 16-29; Fig. 5).
Naidoo fails to expressly disclose that the information comprises a whitelist indicating the one or more authorized device authorized to communicate with the gateway device, and determining based on the whitelist that the computing device is authorized to communicate with the gateway device.
E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
	For claim 3, Naidoo discloses wherein the determining, by the gateway device and based on information indicating the one or more authorized device, that the computing device is authorized to communicate with the gateway device based on receiving a request associated with the computing device (E.g. Col 18, lines 53-67; Fig. 5).
Naidoo fails to expressly disclose that the information comprises a whitelist indicating the one or more authorized device authorized to communicate with the gateway device.
However, as shown by Cholas, it was well known in the art of authorizing devices to include a whitelist indicating one or more authorized device authorized to communicate with a device [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
E.g. Col 19, lines 11-34; Fig. 59).
Naidoo fails to expressly disclose that the information comprises a whitelist indicating the one or more authorized device authorized to communicate with the gateway device and that determination is based on the whitelist comprising an indication of the computing device.
However, as shown by Cholas, it was well known in the art of authorizing devices to include information comprises a whitelist indicating one or more authorized device authorized to communicate with a device and that determining that the device is authorized to communicate is based on the whitelist comprising an indication of the computing device [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
For claim 5, Naidoo discloses wherein, prior to the enabling the computing device to communicate with the gateway device, the computing device is not associated with the premises management system (E.g. Col 18, line 53 – Col 19, line 45; the remote client 155 is not associated with premises management system until it is authenticated).
For claim 6, Naidoo discloses wherein the determining, by the gateway device and based on information indicating the one or more authorized devices, that the computing device is authorized to communicate with the gateway device comprises determining that the computing E.g. Col 18, line 53 – Col 19, line 45, Col 10. lines 16-29; Fig. 5).
Naidoo fails to expressly disclose that the information comprises a whitelist indicating the one or more authorized device authorized to communicate with the gateway device.
However, as shown by Cholas, it was well known in the art of authorizing devices to include information comprises a whitelist indicating one or more authorized device authorized to communicate with a device [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
For claim 7, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise one or more devices that are compatible with the gateway device (E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized to communicate with the gateway device, then it is inherent that the remote client is compatible with the gateway device).
For claim 8, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise trusted one or more devices (E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized to communicate with the gateway device, then the remote client 155 is a trusted device).
For claim 9, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise one or more devices in a post-production state E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized and can communicate with the gateway device, then remote client 155 is in a post-production state).
For claim 13, Naidoo discloses a method comprising: 
receiving, by a gateway device (Fig. 1: security gateway 115) located at a premises (Fig. 1: security gateway device is located within premises 110) and associated with a premises management system (E.g. Col 10. lines 16-29, Col 19, line 4 – Col 20, line 9) from a computing device (Fig. 1: remote client 155) located at the premises, a request to communicate with the gateway device (Col 18, lines 53-67, Col 19, line 4 – Col 20, line 9; Fig. 5); 
determining, by the gateway device that information, received from a security server (Fig. 1: security server 131) located external to the premises (Fig. 1: security server 131 is located external to premises 110) and indicating one or more devices authorized to communicate with the gateway device, comprises an indication of the computing device (E.g. Col 19, lines 20-59: If the remote user has the necessary permissions, in step 540, the security system server provides the remote client and the security gateway with an access token. The access token will typically comprise the identity of the remote user, the identity of security gateway to be accessed, the access permissions to be granted for the access token, and the desired lifespan of the token, as well as a digital signature of the security system server… The remote client then connects directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term "connects directly" means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560. If the access tokens do not match, then the remote user at the remote client is denied access to the security gateway, and process flow ends 
enabling, based on the determining that the information indicating the one or more devices authorized to communicate with the premises management system comprises the indication of the computing device, the computing device to communicate, using one or more rules received from the security server, with the gateway device (E.g.  Col 19, lines 36-59: The remote client then connects directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term "connects directly" means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560. If the access tokens do not match, then the remote user at the remote client is denied access to the security gateway, and process flow ends in step 590. If the access tokens match in step 565, then the remote user may access features of the security gateway in step 570 in accordance with the user's permissions profile. During access by the remote user of the security system cameras or audio stations at the premises, the security gateway activates a notification signal comprising an audiovisual cue at the premises in step 575, indicating to occupants of the premises that remote monitoring is occurring. For example, an LED on a camera at the premises may be activated while the remote user is accessing that camera. In another example, an audible tone may be 
Naidoo fails to expressly disclose that the computing device is located at the premises.
Although Naidoo fails to expressly disclose that the second computing device is located at the premises. Naidoo teaches that the remote client 155 is a processor-based device capable of connecting to a network. For example, a remote client may comprise a personal computer, a PDA, or a mobile phone (E.g. Col 6, lines 16-20). It would have been obvious to one of ordinary skill in the art that the owner of the premises will take the remote client device to the premises when the owner is in the premises such as taking personal computer or mobile phone.
Naidoo fails to expressly disclose determining that a whitelist received from a device indicating one or more authorized device authorized to communicate with the gateway device, and enabling based on the determination that the whitelist comprises an indication of another device authorized to communicate with the gateway device.
However, as shown by Cholas, it was well known in the art of authorizing devices to include determining that a whitelist received from a device indicating one or more authorized device authorized to communicate with the premises network, and enabling based on the determination that the whitelist comprises an indication of another device authorized to communicate with the premises network [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices 
	For claim 14, Naidoo discloses wherein the determining by the gateway device that the information comprises the computing device comprises determining that the computing device is authorized to communicate with the gateway device (E.g. Col 19, lines 11-34; Fig. 59).
Naidoo fails to expressly disclose that the whitelist comprises an indication of the computing device which comprises that the second computing device is authorized to communicate with the gateway device.
However, as shown by Cholas, it was well known in the art of authorizing devices to include the whitelist comprises an indication of the other computing device which comprises that the other computing device is authorized to communicate with the premises network [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
	For claim 15, Naidoo discloses wherein, prior to the enabling the computing device to communicate with the gateway device, the computing device is not associated with the gateway device (E.g. Col 18, line 53 – Col 19, line 60; the remote client 155 is not associated with the gateway device until it is authenticated).
For claim 16, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise one or more devices that are compatible with the E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized to communicate with the premises management system, then it is inherent that the remote client is compatible with the gateway device).
	For claim 17, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise one or more trusted devices (E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized to communicate with the gateway device, then the remote client 155 is a trusted device).
	For claim 18, Naidoo discloses wherein the one or more devices authorized to communicate with the gateway device comprise one or more devices in a post-production state (E.g. Col 19, line 4 – Col 20, line 9; Figs. 1, 2 and 5; if the remote client 155 is authorized and can communicate with the gateway device, then remote client 155 is in a post-production state).
For claim 22, is interpreted and rejected as discussed with respect to claim 1.
For claim 24, is interpreted and rejected as discussed with respect to claim 3.
For claim 25, is interpreted and rejected as discussed with respect to claim 4.
For claim 26, is interpreted and rejected as discussed with respect to claim 5.
For claim 27, is interpreted and rejected as discussed with respect to claim 6.
For claim 28, is interpreted and rejected as discussed with respect to claim 7.
For claim 29, is interpreted and rejected as discussed with respect to claim 8.
For claim 30, is interpreted and rejected as discussed with respect to claim 9.
For claim 34, is interpreted and rejected as discussed with respect to claim 13.
For claim 35, is interpreted and rejected as discussed with respect to claim 14.
For claim 36, is interpreted and rejected as discussed with respect to claim 15.
For claim 37, is interpreted and rejected as discussed with respect to claim 16.

For claim 39, is interpreted and rejected as discussed with respect to claim 18.
For claim 43, Naidoo discloses wherein the computing device comprises a premises device configured to operate as part of the premises management system (E.g. Col 10, lines 1-15, Col 6, lines 16-19, Col 17, lines 43 – Col 18, line 24, Figs. 1 and 4, it is also implied that remote client 155 would comprises a premises device that allow the remote client 155 to be connected to the premises management system and thereby operate as part of the premises management system).
For claim 44, Naidoo discloses wherein the computing device is not configured to communicate with the security server (E.g. Col 19, lines 35-45: The remote client then connected directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term “connects directly” means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560…; the remote client is not configured to communicate with the security server when connected directly to the security gateway).
For claim 45, is interpreted and rejected as discussed with respect to claim 43.
For claim 46, is interpreted and rejected as discussed with respect to claim 44.
For claim 47, is interpreted and rejected as discussed with respect to claim 43.
For claim 48, is interpreted and rejected as discussed with respect to claim 44.
For claim 49, is interpreted and rejected as discussed with respect to claim 43.
For claim 50, is interpreted and rejected as discussed with respect to claim 44.

6.	Claims 2, 10, 19, 23, 31 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naidoo in view of Cholas and further in view of admitted prior art (“APA”). 
For claim 2, Naidoo fails to expressly disclose wherein the receiving the information is based on the gateway device switching to a pairing mode.
Examiner took official notice in the action mailed 7 August 2020, to the fact that it is old and a known expedient in the art of communication to receive information that can be based on a computing device switching to a pairing mode in order to satisfy system needs and/or environment requirements which require using such well known method for communication. As per MPEP § 2144.03(C), the statement that it is old and a known expedient in the art to receive information that can be based on a computing device switching to a pairing mode is taken to be admitted prior art (APA) because Applicant failed to traverse the assertion of official notice or the traverse was inadequate because Applicant's response or remarks fails to reference Examiner's assertion of official notice. Reliance on APA does not constitute new ground(s) of rejection.
Therefore, it would have been obvious to one of ordinary skills in the art of device parameters at the time of the claimed invention to modify Naidoo in view of Cholas to receive information that can be based on a first computing device switching to a pairing mode as taught by APA in order to satisfy system needs and/or environment requirements which require using such well known method for communication indication.
For claim 10, Naidoo fails to expressly disclose wherein the one or more rules comprise at least one of a device definition file, a rules engine, system integration instructions, a name of a device, or an icon associated with a device.

Therefore, it would have been obvious to one of ordinary skills in the art of device parameters at the time of the claimed invention to modify Naidoo in view of Cholas to have one or more rules comprise at least one of a device definition file, a rules engine, system integration instructions, a name of a device, or an icon associated with a device as taught by APA in order to satisfy system needs and/or environment requirements which require using such well known method for communication indication.
For claim 19, is interpreted and rejected as discussed with respect to claim 10.
For claim 23, is interpreted and rejected as discussed with respect to claim 2.
For claim 31, is interpreted and rejected as discussed with respect to claim 10.
For claim 40, is interpreted and rejected as discussed with respect to claim 10.

7.	Claims 11, 12, 20, 21, 32, 33 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as Naidoo in view of Cholas and further in view of Official Notice. 
For claim 11, Naidoo in view of Cholas fails to expressly disclose wherein the whitelist comprises an indication of one or more of makes, models or firmware versions of the devices authorized to communicate with the gateway device. 
However, examiner takes official notice that having a whitelist which comprises an indication of one or more of makes, models or firmware versions of the devices authorized to communicate with a gateway device is well-known in the art of network communication and would have been obvious to one of ordinary skill in the art in order to satisfy system needs and/or environment requirements which require using such well known method for communication indication.
For claim 12, Naidoo fails to expressly disclose wherein the enabling the computing device to communicate with the gateway device comprises defining an interface of the computing device with the gateway device.
However, examiner takes official notice that enabling a computing device to communicate with a gateway device comprises defining an interface of the computing device with the gateway device is well-known in the art of network communication and would have been obvious to one of ordinary skill in the art in order to satisfy system needs and/or environment requirements which require using such well known rules for communication.
For claim 20, is interpreted and rejected as discussed with respect to claim 11.
For claim 21, is interpreted and rejected as discussed with respect to claim 12.
For claim 32, is interpreted and rejected as discussed with respect to claim 11.
For claim 33, is interpreted and rejected as discussed with respect to claim 12.
For claim 41, is interpreted and rejected as discussed with respect to claim 11.


Response to Remarks
8.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. Furthermore, The Applicant's other remarks have been fully considered but they are not persuasive.

Applicant's remarks:
	Claim 1 recites a “gateway device located at a premises and associated with a premises management system,” a “security server located external to the premises,” and a “computing device.” Claim 1 further recites, “receiving, by a gateway device [...], from a security server [...], information comprising: a whitelist indicating one or more devices authorized to communicate with the gateway device” and “determining, by the gateway device and based on the whitelist indicating the one or more authorized devices, that a computing device is authorized to communicate with the gateway device” (emphasis added). Applicant respectfully submits that claim 1 is allowable. The proposed combination of references does not render obvious the recited claim language. The motivation provided is insufficient to justify the changes that would be required to the references to reach the claimed subject matter. Remarks, filed 2 February 2021, pages 7-8.

Examiner’s response:
Regarding Applicant remark, as discussed in the current analysis of the claims Naidoo  discloses receiving, by a gateway device (Fig. 1: security gateway 115) located at a premises E.g. Col 10. lines 16-29, Col 19, line 4 – Col 20, line 9), from a security server device (Fig. 1: security server 131) located external to the premises (Fig. 1: security server 131 is located external to premises 110), information comprising: one or more devices authorized (Fig. 1: remote client 155) to communicate with the gateway device (E.g. Col 10. lines 16-29: Remote client 155 may connect to security system server 131 and security gateway 115 (after authentication) via network 120. In one particular embodiment, remote client 155 includes a web-browser-based video client for accessing audio and video data. Typically, the web-based video client is a web browser or a plug-in for a web browser. After authentication, security system server 131 may be configured to create a data connection between remote client 155 and security gateway 115 such that communications between remote client 155 and security gateway 115 bypass security system server 131; Col 19, line 4 – Col 20, line 9); and 
determining, by the gateway device and based on the information indicating the one or more authorized devices, that a computing device (Fig. 1: remote client 155) is authorized to communicate with the gateway device (E.g. Col 19, lines 20-59: If the remote user has the necessary permissions, in step 540, the security system server provides the remote client and the security gateway with an access token. The access token will typically comprise the identity of the remote user, the identity of security gateway to be accessed, the access permissions to be granted for the access token, and the desired lifespan of the token, as well as a digital signature of the security system server… The remote client then connects directly to the security gateway and provides the security gateway with the access token in step 550. It is noted that the term "connects directly" means that communications between the remote client and security gateway do not pass through security system server. The security gateway inspects the access token received from the remote client and compares it to the access token received by the security gateway in step 560. If the access tokens do not match, then the remote user at the remote client is denied access to the security gateway, and process flow ends in step 590… If the access tokens match in step 565, then the remote user may access features of the security gateway in step 570 in accordance with the user's permissions profile. During access by the remote user of the security system cameras or audio stations at the premises, the security gateway activates a notification signal comprising an audiovisual cue at the premises in step 575, indicating to occupants of the premises that remote monitoring is occurring; Col 19, line 60 – Col 20, line 9; Fig. 5; Col 10, lines 16-29).
Naidoo fails to expressly disclose that the information comprises a whitelist indicating the one or more authorized device authorized to communicate with the gateway device, and determining based on the whitelist that the computing device is authorized to communicate with the gateway device.
Cholas is relied on to show that it was well known in the art of authorizing devices to include a whitelist indicating one or more authorized device authorized to communicate with a premises network, and determining based on the whitelist that a computing device is authorized to communicate with the premises network [E.g. 0027, 0076-0079, 0111-0126, Figs. 2-4].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Naidoo with the teaching of Cholas in order to have enable the device to automatically connect to the network by having it authorized to connect in a whitelist of devices authorized to connect and thereby there is no need to for the device to authorize itself every time it connect to the network.
Furthermore, one cannot show nonobviousness by attacking references individually 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689